                   Case MDL No. 2997 Document 91-1 Filed 04/09/21 Page 1 of 2
                                     U.S. District Court
                               District of Montana (Missoula)
                       CIVIL DOCKET FOR CASE #: 9:21-cv-00044-DLC


Williams v. Nurture, Inc. et al                                  Date Filed: 04/09/2021
Assigned to: Judge Dana L. Christensen                           Jury Demand: Plaintiff
Cause: 28:1332 Diversity-Personal Injury                         Nature of Suit: 360 P.I.: Other
                                                                 Jurisdiction: Diversity
Plaintiff
Caitlin Williams                                   represented by Jesse C. Kodadek
INDIVIDUALLY AND ON BEHALF OF                                     WORDEN THANE
ALL OTHERS SIMILARLY SITUATED                                     321 West Broadway
                                                                  Suite 300
                                                                  Missoula, MT 59802-4116
                                                                  406-721-3400
                                                                  Email: jkodadek@wordenthane.com
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED

                                                                 Martin Rogers
                                                                 WORDEN THANE
                                                                 321 West Broadway
                                                                 Suite 300
                                                                 Missoula, MT 59802-4116
                                                                 406-721-3400
                                                                 Fax: 406-721-6985
                                                                 Email: mrogers@wordenthane.com
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED


V.
Defendant
Nurture, Inc.

Defendant
John Does 1-50

Defendant
ABC Businesses 1-20


Date Filed       # Docket Text
04/09/2021       1 COMPLAINT against All Defendants, filed by Caitlin Williams. (Attachments: # 1 Civil
                   Cover Sheet) (TAG) (Entered: 04/09/2021)
04/09/2021          Filing fee: $ 402, receipt number 0977-2647511 (TAG) (Entered: 04/09/2021)
04/09/2021       2 Summons Issued as to Nurture, Inc. Summons may be downloaded and printed by counsel
                   for service (TAG) (Entered: 04/09/2021)
Case MDL No. 2997 Document 91-1 Filed 04/09/21 Page 2 of 2



                      PACER Service Center
                          Transaction Receipt
                            04/09/2021 11:00:04
     PACER                                   Client
                  mdrogers:5772833:6020020
     Login:                                  Code:
                                             Search      9:21-cv-00044-
     Description: Docket Report
                                             Criteria:   DLC
     Billable
                  1                          Cost:       0.10
     Pages:
